DETAILED ACTION
This office action is in response to the request for continued examination (RCE) filed on 15 January 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 January 2021 has been reviewed and considered by the examiner.
Response to Amendment
	In view of the amendment to claim limitations of independent claim 1, the double patenting rejection of instant application US 16/148,671 with respect to co-pending application US 16/148,675 is hereby withdrawn.
Allowable Subject Matter
Claims 1-4 and 13-28 are allowed.
The present invention relates to a system, a method, and a non-transitory computer-readable storage medium comprising instructions to provide, to a client application, data describing driving factors for display as visualizations of the data set.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Gibson et al (US 2017/0169094 A1) discloses the claimed: “system for use of machine learning in a data visualization environment (Gibson: fig. 3, [0004]), to automatically determine, for a set of data, one or more attributes as driving factors associated with a target attribute (Gibson: fig. 4), comprising: one or more computer systems or devices, including a microprocessor, and a data visualization cloud service executing thereon that provides access to a data set (Gibson: fig. 1); [0018], [0034], and [0043]), and wherein the data visualization environment, responsive to receiving a request from a user, to provide an explanation of a target attribute within the data set, operates according to a machine learning algorithm (Gibson: [0004], [0013]), and provide, to the user, data that can be graphically displayed as visualizations of the data (Gibson: fig. 4; [0049-0050])”, while Dantressangle et al (US 2012/0310874 A1) teaches “retrieve a plurality of attributes from the data set, each attribute comprising a column of data values (Dantressangle: [0005]), remove high-cardinality attributes within the retrieved plurality of attributes (Dantressangle: [0052])”, and Perrizo W.K. (US 2007/0250522 A1) discloses a method of relevance analysis to prune redundant and irrelevant attributes from large data sets prior to data mining processing (Perrizo: [0153]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “calculate an index value relative to the target attribute for each of the plurality attributes excluding the removed high-cardinality attributes, non-correlated attributes and duplicate correlated attributes; and identify as driving factors a plurality of the correlated attributes excluding the high-cardinality attributes, non-correlated attributes and duplicate correlated attributes which have the highest calculated index value”, and then graphically display visualizations of the data on client devices.
As per independent claims 18 and 27, these claims are also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Perrizo W.K. (US 2007/0250522 A1; relevance analysis and information gain by pruning irrelevant data from a source data set); Dantressangle et al (US 2012/0310874 A1; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611